Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 1 of 125




           Exhibit 1
        Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 2 of 125




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

________________________________________
GALLAUDET UNIVERSITY                     )
800 Florida Avenue, N.E.                 )
Washington, DC 20002,                    )
                                         )
                                         )
                     Plaintiff,          )
                                         )
                     v.                  )
                                         ) Case No: 1:21-cv-00236
JAMES G. DAVIS CONSTRUCTION              )
CORPORATION                              )
12530 Parklawn Drive                     )
Rockville, MD 20852                      )
                                         )
                                         )
                     Defendant.          )
________________________________________ )


                                   NOTICE OF REMOVAL

TO:    The United States District Court for the District of Columbia
       333 Constitution Avenue N.W.
       Washington, D.C. 20001

       Please take notice that pursuant to 28 U.S.C. § 1332 and § 1441, defendant James G.

Davis Construction Corporation (hereinafter “DAVIS”) by and through its attorneys, hereby

removes the entire civil action filed in the Superior Court of the District of Columbia Civil

Division, (Docket No. 2020-CA-005196 B), to the United States District Court for the District of

Columbia. As grounds for removal, Defendant states as follows:

       1.      On or about December 30, 2020, Plaintiff Gallaudet University filed a Complaint

in the Superior Court of the District of Columbia against DAVIS. DAVIS received a copy of the

Complaint through its agent.
          Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 3 of 125




       2.      Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because it is

filed within thirty (30) days of DAVIS’s receipt of the initial pleading. No previous Notice of

Removal has been filed or made to this Court for the relief sought herein.

       3.      A copy of all process, pleadings, and other papers received by DAVIS are

attached hereto as Exhibit A.

       4.      Pursuant to 28 U.S.C. § 1441(a), any civil action over which the district courts of

the United States have original jurisdiction may be removed from state to federal court.

       5.      28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       6.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

which grants the district courts of the United States original jurisdiction over any civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different States.

       7.      Because this matter is pending in the Superior Court of the District of Columbia,

which is embraced by this Court, it may properly be removed to this Court pursuant to 28 U.S.C.

§ 1441.

       8.      Diversity of citizenship is properly invoked by Defendants, pursuant to 28 U.S.C.

§ 1332(a)(1) because:

               a)       A plain reading of Plaintiff’s Complaint establishes that the matter in

controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000), as Plaintiff




                                                  2
        Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 4 of 125




expressly pleads that she seeks, inter alia, an award of compensatory damages in the amount of

Thirty Million Dollars ($30,000,000). (See Compl. at p. 22.)

               b)      This civil action is between citizens of different states. Plaintiff is a

university organized under the laws of the District of Columbia with its principal place of

business in the District of Columbia. (Compl. at p. 2.) DAVIS is a corporation incorporated in

Virginia, with its principal place of business in Maryland. (Compl. at 2.) Accordingly, Plaintiff is

a citizen of the District of Columbia and DAVIS is a citizen of Virginia and Maryland.

       9.      A copy of this Notice of Removal will be filed with the Clerk of the Superior

Court of the District of Columbia, in accordance with the provisions of 28 U.S.C. 1446(d).

       10.     Defendants preserve herein any and all other bases of removal.

       WHEREFORE, Defendants respectfully request that this action be removed from the

Superior Court of the District of Columbia to the United States District Court for the District of

Columbia.

                                               Respectfully submitted,

                                               /s/ Stephen M. Seeger
                                               Stephen M. Seeger (DC Bar No. 431258)
                                               Alexandra E. Busch (DC Bar No. 1047111)
                                               Cozen O’ Connor
                                               1200 19th Street, NW
                                               Washington, DC 20036
                                               P: 202-747-0793
                                               F: 202-861-1905
                                               Sseeger@cozen.com
                                               Abusch@cozen.com

Dated: January 26, 2021                        Attorneys for Defendants




                                                  3
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 5 of 125




          Exhibit A
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 6 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 7 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 8 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 9 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 10 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 11 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 12 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 13 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 14 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 15 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 16 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 17 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 18 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 19 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 20 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 21 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 22 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 23 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 24 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 25 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 26 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 27 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 28 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 29 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 30 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 31 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 32 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 33 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 34 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 35 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 36 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 37 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 38 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 39 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 40 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 41 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 42 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 43 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 44 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 45 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 46 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 47 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 48 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 49 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 50 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 51 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 52 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 53 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 54 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 55 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 56 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 57 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 58 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 59 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 60 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 61 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 62 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 63 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 64 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 65 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 66 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 67 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 68 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 69 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 70 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 71 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 72 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 73 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 74 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 75 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 76 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 77 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 78 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 79 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 80 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 81 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 82 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 83 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 84 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 85 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 86 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 87 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 88 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 89 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 90 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 91 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 92 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 93 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 94 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 95 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 96 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 97 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 98 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 99 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 100 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 101 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 102 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 103 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 104 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 105 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 106 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 107 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 108 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 109 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 110 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 111 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 112 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 113 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 114 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 115 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 116 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 117 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 118 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 119 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 120 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 121 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 122 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 123 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 124 of 125
Case 1:21-cv-00236-CJN Document 2-1 Filed 01/27/21 Page 125 of 125
